RENDERED: DECEMBER 18, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-0178-MR


VEGAS L. JACKSON                                                      APPELLANT



                 APPEAL FROM FAYETTE CIRCUIT COURT
v.               HONORABLE ERNESTO SCORSONE, JUDGE
                        ACTION NO. 16-CR-01139



COMMONWEALTH OF KENTUCKY                                                 APPELLEE



                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; K. THOMPSON AND L. THOMPSON,
JUDGES.

THOMPSON, K., JUDGE: Vegas L. Jackson directly appeals from his conviction

and sentence by the Fayette Circuit Court after a jury trial on the basis that he

should not have been forced to represent himself and also raises claims of trial

error.
             Police found Jackson in the area of a “shots fired” 911 call. They

identified him as a convicted felon and observed a gun sticking out of his pocket.

Jackson was arrested, made statements about being attacked by an Arab man and a

skinny white man, and denied being injured. Later, police noted Jackson had a

wound on his hip and took him to a hospital. While at the hospital, a detective

interrogated him and told him he believed the gunshot wound was self-inflicted.

Jackson admitted to shooting himself.

             In December 2016, Jackson was indicted for being a convicted felon

in possession of a handgun, carrying a concealed deadly weapon, and being a first-

degree persistent felony offender (PFO-1). As Jackson was indigent, the

Department of Public Advocacy (DPA) was appointed to represent him.

             In June 2017, Jackson asked to represent himself and his counsel

requested a Faretta v. California, 422 U.S. 806, 95 S. Ct. 2525, 45 L. Ed. 2d 562

(1975), hearing. Jackson was permitted to represent himself with standby counsel.

A few months later, Jackson was permitted to withdraw his motion to represent

himself in favor of having counsel. After not appearing for his trial, Jackson

indicated he could not get along with counsel and preferred representing himself to

being represented by counsel. At the trial held on October 30, 2018, Jackson

represented himself with standby counsel.




                                         -2-
              Jackson testified that he ended up shot and in possession of a gun

based on a confrontation he had with two other individuals he knew. According to

Jackson, he was walking down a street when Robert Patton and Jerry Eldridge

confronted him.1 Eldridge pulled a gun on Jackson and demanded marijuana and

money. Jackson grabbed the gun from Patton and fought with him. Then Eldridge

shot Jackson in the leg, and Patton and Eldridge jumped in a vehicle and drove

away.

              Jackson testified he was disoriented from being shot, and when the

police arrived he was in shock and made many bizarre statements. He stated that

while at the hospital he eventually went along with the story the detective wanted

to hear, that he had shot himself.

              On October 30, 2018, the jury convicted Jackson on counts one and

three of his indictment. The jury found Jackson was a convicted felon in

possession of a handgun. It found Jackson was not privileged to possess the

firearm to protect himself or others and recommended the maximum sentence of

ten years of incarceration. After the PFO portion of the penalty phase, the jury

found Jackson was guilty of being a PFO-1 and recommended sentencing him to

eleven years. After a presentence investigation, on January 8, 2019, the final



1
 These were not the Arab man and skinny white man he described to police after he was
arrested.

                                             -3-
judgment was entered in accordance with the jury’s recommendation and count

two, carrying a concealed deadly weapon, was dismissed.

              Jackson appealed and requested the appointment of the DPA to

represent him on appeal because he remained indigent. The trial court granted

Jackson’s request.

              Jackson argues he did not knowingly, intelligently, and voluntarily

waive his right to counsel. Before we address this issue, we briefly review the

myriad of hearings addressing whether Jackson was competent to assist in his own

defense and to waive his right to counsel and whether he should represent himself,

be co-counsel with his attorney, have standby counsel, or resume being represented

by counsel.

              At the Faretta hearing on whether Jackson was competent to represent

himself, the trial court asked questions about Jackson’s education and what he

knew about the law. Jackson made references to the Uniform Commercial Code

and being “the authorized representative and beneficiary of the legal entity of all

capital letter name[.]” Jackson stated he completed the tenth grade, learned to read

and write, had no major difficulties in reading or writing, and had been to court

before but had not represented himself before. The trial court explained the

charges Jackson was facing and the possible sentence terms and asked him, “What

gives [you] confidence that you can represent yourself facing these serious


                                         -4-
charges?” Jackson responded, “Because I’ve studied the Constitution and the

Constitution is the supreme law of the land and any law repugnant to the

Constitution is null and void, of law, case in point, Marbury vs. Madison, 5 U.S.
173, your honor.” The Commonwealth declined to ask Jackson any questions.

             The trial court stated that it would not be comfortable letting Jackson

do everything in the case considering the serious nature of the charges against him,

explaining that it wanted Jackson and his attorney to work together. Jackson

objected to this arrangement, explaining, “I’m not giving him power of attorney

over me.” He stated he would be comfortable having the attorney “sit as a

reference, but having control and being able to speak without my authority, I do

not give him that right” because he was “competent” and “not suffering from

constitutional psychopathic inferiority, in the least.”

             The trial court responded that Jackson was not inferior and “had some

smarts” but thought it would “be good to have an attorney right now representing

you.”

             Jackson again objected to this arrangement, explaining, “I cannot have

him representing me to where he can speak” where he had not given him “power of

attorney over me.” Jackson contrasted the “flesh and blood” version of himself

with the “all capital letter” version of himself.




                                           -5-
             Later, Jackson’s counsel requested a competency hearing of Jackson

and he was evaluated at the Kentucky Correctional Psychiatric Center. At the

competency hearing, Dr. Britton opined that Jackson was competent but admitted

that he made unusual statements about the criminal justice system, which she

characterized as “unusual political beliefs” consistent with the “sovereign citizen”

political movement.

             In a December 1, 2017 hearing, Jackson’s counsel asked for

clarification of his role as “co-counsel” and whether that was the same as standby

counsel. Jackson opined that he did not want counsel to speak for him but wanted

counsel to be a little more than standby because he had never been in a trial before,

explaining he did not want counsel to make decisions for him or do things in court

without his approval. The trial court made a specific finding that Jackson met the

Faretta standard, was smart, capable, and sophisticated, and could represent

himself.

             Trial was scheduled for March 19, 2018. On March 14, 2018,

Jackson’s counsel filed a motion to continue the trial, explaining that Jackson no

longer wished to represent himself and the additional time was needed for counsel

to be prepared to represent Jackson. The Commonwealth opposed the motion,

arguing that Jackson had used a “sovereign citizen” approach to delay the trial and

play games. At the hearing on the motion held on March 16, 2018, after the trial


                                         -6-
court reviewed the history of Jackson asking to represent himself, the following

exchange took place:

            Trial Court: Now you don’t want to represent yourself?

            Jackson: Yes, I found out some of the remedies I was
            going to use are fraudulent and there is no use in
            continuing in that way. It would be insane.

            Trial Court: So, you’re withdrawing your request to
            represent yourself?

            Jackson: Yes, your Honor.

            Trial Court: But now you know, if I do that, we’re not
            going to go back. We’re not playing games with the
            court, you understand that?

            Jackson: Of course.

            Trial Court: So, from now on you don’t talk, your
            attorney talks. You understand that.

            Jackson: Yes.

            Trial Court: Okay, alright, based on that I’m going to
            allow him to withdraw his request to represent himself
            and allow [Jackson’s attorney] to be counsel.

            The trial court granted the motion to continue the trial until June 20,

2018. However, Jackson, who was out on bond, failed to appear on that date and

was subsequently arrested.

            At the June 29, 2018 status hearing, Jackson’s counsel stated that the

previous night Jackson told him he did not wish to ever speak to him again and


                                        -7-
counsel asked for the matter to be addressed. The trial court stated that Jackson

could represent himself and counsel could be standby and that if Jackson did not

want to talk to counsel he did not have to talk to him. Jackson told the trial court

that he was frustrated that in working with his counsel on trial strategy, his counsel

was not helping him adequately and not getting him the records that he wanted,

and he was worried that he was not going to have a proper defense. Jackson asked

for his bond to be reinstated because he was working, and he wanted the money to

hire his own lawyer. The trial court denied the request.

             At the status hearing held on October 26, 2018, the trial court asked

Jackson if he wanted to keep representing himself. Jackson responded:

             Well the real issue with that, with representing myself, is
             I couldn’t get the cooperation I needed to fight the case
             with [my attorney] and I actually asked for another
             attorney, and then I was, when you said I couldn’t have
             another attorney, well I guess I am representing myself. I
             wouldn’t mind having another attorney. He and I do not
             see eye-to-eye for some reason.

             After a discussion about the fact that counsel had another trial

scheduled and possibly another attorney from the DPA would be stepping in as

standby counsel, but that Jackson would be “running the show,” Jackson stated that

he was not ready to do a trial, but would do so rather than have his original

attorney, but would not mind having another attorney. The trial court then asked

Jackson about the difficulties that Jackson had with getting along with counsel.


                                         -8-
Jackson explained that the attorney was always arguing about what the prosecutor

was going to do, and he wanted someone to help him build a defense. The attorney

explained that Jackson had received all discovery and he had his investigator

subpoena everyone that Jackson wanted and assisted him in gathering evidence.

             The trial court suggested that while Jackson had a right to represent

himself that he might want to rely on his attorney for jury selection. Jackson

responded that he could not trust his attorney and did not want him to have any

power over him.

             Jackson asserts on appeal that the trial court’s error in forcing him to

represent himself even though he did not knowingly, intelligently, and voluntarily

waive his right to counsel was preserved by Jackson telling the trial court on

December 1, 2017, that he did not want to represent himself. He states that to the

extent this error is not preserved, that it is a structural error which should be

reviewed as palpable error. While noting that “no script is always required or

always sufficient for a Faretta hearing,” Jackson heavily relies on the trial court’s

failure to ask the model questions set out in Commonwealth v. Terry, 295 S.W.3d
819, 824-25 (Ky. 2009) (quoting United States v. McDowell, 814 F.2d 245, 251-52

(6th Cir. 1987)).

             We disagree that this error was preserved because after Jackson was

allowed to withdraw his request to represent himself, he opted to represent himself


                                           -9-
rather than to have his court-appointed attorney represent him. We agree that the

failure to comply with the Faretta requirements can be a structural error which

would “render the trial fundamentally unfair” and “warrant automatic reversal[.]”

Marcum v. Commonwealth, 583 S.W.3d 24, 29 (Ky.App. 2019) (quoting McCleary

v. Commonwealth, 410 S.W.3d 597, 604 (Ky. 2013)). However, we disagree that

in this instance Jackson’s rights were violated.

             Trial courts have to balance two competing sets of rights as

established by the Sixth Amendment of the United States Constitution and Section

Eleven of the Kentucky Constitution when it comes to a criminal defendant

seeking self-representation: the guarantee to the right to counsel and the right to

self-representation. Faretta, 422 U.S. at 832-34, 95 S.Ct. at 2539-41; King v.

Commonwealth, 374 S.W.3d 281, 290 (Ky. 2012). “When an accused manages his

own defense, he relinquishes, as a purely factual matter, many of the traditional

benefits associated with the right to counsel.” Faretta, 422 U.S. at 835, 95 S.Ct. at

2541. A waiver of the right to counsel can be made knowingly, voluntarily, and

intelligently as long as a defendant is “alerted generally [by the trial court] to the

difficulties of navigating the trial procedure pro se” having been “adequately

cautioned” so as to have “an appropriate understanding of the dangers of self-

representation” through having been provided with “enough information to assure

that [the defendant’s] waiver of counsel was done with ‘eyes open.’” Lamb v.


                                          -10-
Commonwealth, 510 S.W.3d 316, 321 (Ky. 2017) (citing Grady v. Commonwealth,

325 S.W.3d 333, 342 (Ky. 2010); Terry, 295 S.W.3d at 825).

             [A] defendant’s lack of knowledge of the rules of court,
             criminal procedure, and evidence is irrelevant with
             respect to whether his waiver of the right to counsel was
             made knowingly, intelligently, and voluntarily; that he
             acknowledges this deficiency is relevant. Similarly, a
             defendant’s dissatisfaction with appointed counsel is
             essentially irrelevant to this determination. It is the
             defendant’s constitutional right to waive for whatever
             reasons he deems sufficient.

King, 374 S.W.3d at 295 (citation omitted).

             Although the Kentucky Supreme Court quoted with approval a list of

questions for Faretta hearings in Terry, it clarified:

             We reiterate that no script for the trial court is required or
             is always and invariably sufficient for all circumstances
             in which a defendant seeks to waive the right to counsel.
             And we do not intend to say that a failure to follow the
             model questions listed above is reversible error. Rather,
             we quote these model questions because they provide
             what we believe to be a good guide for a Faretta hearing.

Terry, 295 S.W.3d at 825. “The actions required of a trial court addressing a

defendant’s waiver of counsel . . . are not rigidly defined.” Grady, 325 S.W.3d at

342. We take “a pragmatic approach whereby we simply question on appeal, in

light of the entire record and on a case-by-case basis, whether the defendant’s

waiver of counsel was done knowingly, intelligently, and voluntarily.” Id.

“[W]here a trial court warns a defendant of the dangers he faces and makes a


                                         -11-
simple determination that a defendant can represent himself, the decision will stand

where the record supports that finding.” Id. at 343.

             The situation in King was similar to the situation with Jackson in that

in each case the defendant’s primary reason for wishing to represent himself was

dissatisfaction with appointed counsel. Jackson stated that he did not see “eye-to-

eye” with his counsel and he might want counsel if he could have different

appointed counsel or pay for his own, but if that was not an option, he preferred to

represent himself; King stated that he was not getting along with counsel and did

not feel prepared for trial but preferred representing himself to allowing counsel to

do it. In reversing the trial court’s decision to deny the defendant the right to

represent himself in King, the Kentucky Supreme Court ruled that the trial court

erred because disapproval of a defendant’s motive for self-representation was not a

sufficient reason for finding that a waiver of counsel was not knowing, intelligent,

and voluntary, explaining, “It is the defendant’s constitutional right to waive for

whatever reasons he deems sufficient.” King, 374 S.W.3d at 295.

             Given the evidence before us, we are confident that Jackson was

competent to represent himself and unequivocally indicated his desire to do so.

Jackson was playing games with the trial court by repeatedly going back and forth

on whether he wanted to represent himself, thereby causing delays. The trial court

did its utmost to respect Jackson’s right to self-representation and his right to have


                                         -12-
counsel. Ultimately, Jackson opted to represent himself and such a decision was

made knowingly, intelligently, and voluntarily. There was no error.

             Jackson argues that by permitting the Commonwealth to improperly

comment on his right to remain silent despite his attorney’s advice, the trial court

violated Jackson’s right to counsel. We disagree.

             Jackson was not silent when he was arrested and given Miranda

warnings. Instead he gave two different versions of how he came to be injured to

the police—that he was attacked by an Arab man and a skinny white man and then

that he shot himself. At trial, he gave a third version of events in which he

implicated two other individuals.

             The Commonwealth asked Jackson on cross-examination if he ever

told this story to the police. Standby counsel objected. During a bench

conference, standby counsel stated that once he was appointed, he advised Jackson

not to talk to the police. The Commonwealth argued it was entitled to explore

whether Jackson’s current story was a fabrication. The trial court determined it

was a legitimate question to explore why a victim of a crime did not report it to the

police and Jackson could explain himself.

             Taylor v. Commonwealth, 276 S.W.3d 800 (Ky. 2008), is directly on

point and controlling. In Taylor, the defendant argued that the trial court violated

his right to remain silent by allowing the Commonwealth to cross-examine him


                                         -13-
regarding his failure to disclose exculpatory statements to the trial court or

detectives in the years prior to his trial. The Kentucky Supreme Court held that

such questions did not infringe on the defendant’s right to remain silent,

explaining:

                     The United States Supreme Court held in Doyle v.
              Ohio, 426 U.S. 610, 619, 96 S. Ct. 2240, 49 L. Ed. 2d 91
              (1976), that the Due Process Clause of the Fourteenth
              Amendment is violated when a prosecutor impeaches the
              defendant’s trial testimony by referring to the fact that he
              remained silent after being arrested and being advised of
              his Miranda rights. In Anderson v. Charles, 447 U.S.
404, 408, 100 S. Ct. 2180, 65 L. Ed. 2d 222 (1980),
              however, the Court explained that the prohibition in
              Doyle “does not apply to cross-examination that merely
              inquires into prior inconsistent statements.” Thus, if after
              receiving the Miranda warnings the defendant does not
              invoke his right to remain silent and instead provides a
              statement to the police, it is permissible to cross-examine
              the defendant on how and why his prior statement is
              inconsistent with his trial testimony. Id. at 408-409, 100
S. Ct. 2180. The Anderson Court reasoned that this type
              of cross-examination “makes no unfair use of silence
              because a defendant who voluntarily speaks after
              receiving Miranda warnings has not been induced to
              remain silent.” Id. at 408, 100 S. Ct. 2180.

                     Here, because Taylor voluntarily provided a
              statement to the police and did not remain silent after
              receiving his Miranda rights, it was permissible for the
              prosecutor to cross-examine Taylor about the
              discrepancies between his prior confession and his trial
              testimony. This includes asking Taylor why, if his prior
              statement to the police was false and his current trial
              testimony is true, he did not reveal it to anyone prior to
              trial. Furthermore, asking Taylor if he had disclosed his
              innocence to the trial judge or the detectives also did not

                                          -14-
             infringe on Taylor’s constitutional right to remain silent
             because, as noted above, he waived this right.

                    Although both of these questions were proper
             under Anderson, supra, the latter question regarding why
             Taylor did not talk to the trial judge or the detectives has
             been challenged as improperly suggesting that defendants
             have a duty to come forward and disclose their
             exculpatory statement to state actors. Clearly no such
             duty exists and counsel should avoid any questions
             implying as such. However, cross-examination questions
             which simply reflect that a defendant has had the
             opportunity pretrial to inform the judge or detectives of
             his recantation and has not done so are not improper. We
             believe the questions at issue fall in the latter category.
             Thus, the trial court did not err in permitting the
             Commonwealth to cross-examine Taylor about his prior
             inconsistent statement.
Id. at 808-09.

             Pursuant to Taylor, it was appropriate for the Commonwealth to

cross-examine Jackson about his previous statements about how he came to be

injured and as to why, if he later determined these accounts were faulty, he never

tried to correct his misstatements.

             Jackson argues that the trial court erred by precluding Jackson from

telling the jurors what his assailants told him and what he knew about them,

thereby depriving him of the opportunity to present a complete defense. He argues

such testimony would have been proper as non-hearsay because it went to their

state of mind to rob and kill him, and their threats were admissible to prove that

Jackson feared them and could properly engage in self-defense.

                                        -15-
             Only a single objection was made by the Commonwealth about

Jackson’s testimony regarding his assailants. The Commonwealth objected when

Jackson was asked by standby counsel about whether Patton was mad that Jackson

had dated his ex-girlfriend. At the bench conference, the Commonwealth

explained that it was objecting to testimony about Patton’s state of mind, what he

knew, what he was mad about, and any hearsay about what he said and also

complained the Commonwealth had never heard about this individual in

connection to this case. The trial court instructed that Jackson could not testify

about Patton’s state of mind or what he said but could talk about what Jackson saw

or did.

             Jackson proceeded to testify without interruption about previous

incidents with Patton and Eldridge and their reputations, and what occurred

between them which resulted in Jackson coming to possess the firearm and being

shot. There is absolutely no indication that there was anything else of substance

that Jackson wished to testify about regarding Patton and Eldridge which he was

denied. We have no difficulty in concluding that the trial court properly explained

what Jackson could and could not testify about. Without attempting to put on any

other proof which was then denied pursuant to an objection by the Commonwealth,

there is simply neither error nor preservation of error.




                                         -16-
             Finally, Jackson argues that the trial court erred in allowing the bailiff

to follow him everywhere which would result in the jury speculating why he was

so dangerous, and this act was equivalent to shackling him.

             This is not the argument that Jackson made to the trial court. Jackson

simply asked if the trial court could keep the bailiff from following him. The trial

court explained that Jackson was in a dual role as an attorney and the defendant

and the bailiff was there for everyone.

             Having observed the trial footage, Jackson was apparently

complaining that the bailiff approached the bench when counsel approached the

bench. The bailiff was not right next to Jackson but in the general vicinity.

             As explained in Holbrook v. Flynn, 475 U.S. 560, 568-69, 106 S. Ct.
1340, 1345-46, 89 L. Ed. 2d 525 (1986), “the conspicuous, or at least noticeable,

deployment of security personnel in a courtroom during trial is [not] the sort of

inherently prejudicial practice that, like shackling, should be permitted only where

justified by an essential state interest specific to each trial.” It noted, however, that

the presence of four guards, even if slightly prejudicial, could be justified by “the

State’s need to maintain custody over defendants who had been denied bail after an

individualized determination that their presence at trial could not otherwise be

ensured. Unlike a policy requiring detained defendants to wear prison garb, the




                                          -17-
deployment of troopers was intimately related to the State’s legitimate interest in

maintaining custody during the proceedings[.]” Id. at 571-72, 106 S.Ct. at 1347.

             In Rigdon v. Commonwealth, 522 S.W.3d 861, 866 (Ky. 2017), after a

thorough review of Holbrook which included agreement that in some

circumstances such a deployment of additional security might create an impression

that the defendant is dangerous and untrustworthy, the Court held that the presence

of one uniformed officer and a bailiff was not prejudicial to the defendant and

noted that this was consistent with its previous case of Soto v. Commonwealth, 139
S.W.3d 827, 875 (Ky. 2004), which held that the presence of three uniformed

officer and one plain-clothes officer was not excessive and did not deprive the

defendant of the presumption of innocence.

             In examining Jackson’s situation, we see nothing inherently

prejudicial about the bailiff approaching with counsel for bench conferences.

There was no additional security deployed beyond the standard bailiff, Jackson

was in custody, and Jackson had a degree of freedom of movement which was

different from defendants who would remain seated. There was nothing to

specifically identify for the jury that the bailiff was approaching the bench to keep

close to Jackson. Indeed, often the bailiff stood closer to Jackson’s standby

counsel or the Commonwealth’s attorneys than to Jackson. Additionally, typically

several feet separated the bailiff from Jackson, who was far closer to standby


                                         -18-
counsel, the Commonwealth’s attorneys, and the judge. Furthermore, Jackson did

not articulate why the bailiff’s presence was problematic to the jury or would

interfere with the presumption of his innocence. While Jackson may have been all

too aware that the bailiff was close at hand because of him, we have no reason to

think the jury would interpret the bailiff’s actions as equating to Jackson being

guilty, rather than simply acting in an appropriate and prudent manner

commiserate with any defendant, or anyone, approaching the bench.

             Accordingly, we affirm Jackson’s conviction and sentence by the

Fayette Circuit Court.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Brandon Neil Jewell                        Andy Beshear
Frankfort, Kentucky                        Attorney General of Kentucky

                                           Kristin L. Conder
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                        -19-